Voting rights for non-citizens of Latvia in local elections (debate)
The next item is the debate on the oral question to the Commission on voting rights for 'non-citizens' of Latvia in local elections, by David Hammerstein, on behalf of the Group of the Greens/European Free Alliance, Alexandra Dobolyi, on behalf of the Socialist Group in the European Parliament, Willy Meyer Pleite, on behalf of the Confederal Group of the European United Left/Nordic Green Left, and Marian Harkin, on behalf of the Group of the Alliance of Liberals and Democrats for Europe - B6-0007/2009).
Mr President, there is a Member State of the European Union that uses the concept of 'non-citizens' to designate hundreds of thousands of people living in that country. The vast majority were born in that country, work in that country but nevertheless are given the epithet 'non-citizens'. This is an aberration in the European Union.
This is an aberration because the European Union is based on the concept of non-discrimination, on the principle of equality, which today is being negated in that country: it is failing to recognise those people's rights and is subjecting a group to historical discrimination purely on account of its ethnic origin. This is not acceptable.
We have examined specific cases in the Committee on Petitions. The first case was that of a man who came and said 'the first time I was able to vote was when I was studying in Germany. I was able to vote in German local elections, but in my own country I have not been able to vote because they do not recognise me. I do not have another passport. I do not have another country. I only have this country and I cannot vote.' That is an aberration.
We have dealt with another case in the Committee on Petitions concerning a man who has passed the language examinations in Latvia, who knows all the laws and who, nonetheless, is not granted citizenship because the state considers that - and I repeat what the Ambassador said to us - 'this man is not loyal to the state'. How is that possible? How is it possible that this situation affects 20-25% of the population of a member country of the European Union?
We ask that people's fundamental rights be respected and that everyone be made aware of the situation, given that some countries have joined the European Union without fulfilling the Copenhagen criteria. We also ask that pressure be exerted on the Commission since, up to now, the European Commission has only shown weakness and a total lack of interest or concern.
author. - Mr President, it is sad to observe that today, almost five years after enlargement, there is little evidence of Latvia having demonstrated respect for its largest minority. The recommendations of the European Parliament and numerous other institutional organisations have been completely ignored.
A large part of Latvia's population has been alienated from the state and its institutions. No wonder the naturalisation rate is slow. Turning people into aliens and issuing them with an alien passport does not inspire in them feelings of being associated with the state. They do not participate. They do not take decisions. They do not vote, not even in those cities where they represent up to 40% of the population and where political decisions directly affect their lives.
Is this situation good or bad for the European Union? This is a question for the Commission and Council. Democracy cannot flourish without civil society, and there is no civil society without participation. Participation begins at local community level.
These people were born in the country or have spent most of their lives there, and we are talking about more than 15% of Latvia's population, or some 372 000 people. The EU must take action on their behalf. Why does the Commission not act on this? Citizens of other EU Member States residing in Latvia may vote and stand in municipal and European Parliament elections, but hundreds of thousands of people who were born in the country or have spent most of their lives there do not enjoy this right.
I would like to ask the Commission and the Council what they have done in order to address this issue with the Latvian authorities, and to take further action without any delay.
Mr President, my Group, the Confederal Group of the European United Left/Nordic Green Left, did not hesitate to submit this oral question to the Commission when, during several sessions in the Committee on Petitions, we became aware of the situation in which many citizens of Latvia find themselves.
Members of the Commission, Commissioner, it is unacceptable that we are seeing cases of segregated citizens in the European Union in the 21st century. This does not conform to the European Union, its principles or its values. In a state that has been part of the European Union since 2004, with a population of barely 2.5 million inhabitants, there is currently a law in force preventing half a million people, quite simply, from exercising their rights as citizens.
These people are called non-citizens. They have a black-coloured passport and for that reason, they are called 'blacks' or 'aubergines'. They are even referred to as such by the administration itself, by the State, the government, and they are citizens who do not enjoy their legitimate right to be able to vote or be elected.
We believe, therefore, that the European Commission should exert considerable pressure on the government in order to prevent its failure to observe many recommendations that have been made by various institutions, such as the United Nations Commission on Human Rights, the United Nations Committee on the Elimination of Racial Discrimination, the Parliamentary Assembly of the Council of Europe, the Council of Europe Congress of Local and Regional Authorities, the Council of Europe Commissioner for Human Rights and the very recommendation made by this Parliament in the debate on Latvia's accession, the Resolution of 11 March, in which it was clearly stated that a real solution had to be found to the segregation problem and the issue of those citizens who are required to prove whether they were born before 1940. This is, quite simply, unacceptable.
I do not believe it should be tolerated. We cannot coexist in the European Union while this situation continues and, therefore, we believe it is very important that the Commission, the European Union authorities and all of us put forward proposals in the same vein to put an end to this situation.
To that effect, our group expects the Commission to make concrete proposals on the questions that we raise in this debate. With regard to language, we are also concerned by the fact that, pursuant to new regulations - and there were student demonstrations last year - 60% of the curriculum must be taught in Latvian, thereby creating clear discrimination against the Russian language.
I seem to recall that during the Franco dictatorship in my home country of Spain, it was forbidden to speak in Basque, Catalan or Galician. Those languages were simply banned. Today, the reality is that they are co-official. I believe that this is a situation that should also be put in force so that, ultimately, no citizens of the European Union are prevented from expressing themselves in their mother tongue, in their own language, which should share equal official status with any other language that can be used in that state.
I therefore call on the Commission to act dynamically once and for all so as to prevent the segregation that is taking place in that member country of the European Union.
Mr President, on a point of order, Members of this House will have different points of view about the question being debated, but you, as our President, have the right, and indeed the duty, to advise colleagues as to how they may express those views which they have the right to express.
I believe that last statement contained elements which were very close to being defamatory of a government of the European Union. I take exception to that. I think, if we look at our Rules of Procedure, the proper conduct of debates in this House does not permit members to use the sort of language to which we have just been subjected.
As I did not interpret the Member's speech in the manner in which you have just claimed, I did not resort to the powers which are conferred on me under the Rules of Procedure.
(ES) Mr President, given that I have been mentioned, I stand by each and every one of the words I have spoken.
Mr President, the example of Spain was just raised, but it is, in fact, the Spanish State that has actually dealt with the problem.
The Commission is aware of the specific circumstances in which the Russian-speaking minority in Latvia find themselves. A great deal of effort was made as part of the pre-accession strategy to promote the naturalisation and integration of these people, in line with the recommendations of the Organisation for Security and Cooperation in Europe and of the Council of Europe.
The Commission has repeatedly emphasised that all the parties involved, including the minority themselves, need to contribute to this complex process and to come up with solutions.
With regard to the specific issue of the participation of non-Latvian citizens in local elections, all that the Treaty establishing the European Community guarantees, in terms of electoral rights, is the participation of EU citizens in European and municipal elections in their Member State of residence, even if they are not nationals of that state.
The participation in elections of people who are not nationals of an EU country, and are therefore not EU citizens, is not an issue covered by Community law.
The Commission therefore cannot talk to Latvia regarding the issue of these people's participation in local elections. It is up to the Member States to decide such issues.
I do understand the situation depicted by the co-authors of the oral question, but unfortunately, I cannot give them any other answer, so we need to leave it to Latvia itself to take care of this problem, which the Union is not in a legal position to resolve.
on behalf of the PPE-DE Group. - (LV) Thank you, Mr President, I must remind you that in my small country, Latvia, there are 2.3 million inhabitants, of whom approximately 1.6 million are of Latvian ethnic origin. Nonetheless, in Latvia, primary education is dispensed by the state and local government in eight minority languages, some of which, such as Romany and Estonian, are very small. When speaking about Russian-speaking non-citizens, one cannot use the concept of a 'traditional minority'. In the sense of Western European countries, they could be said to be newcomers or immigrants who, at the time of the Soviet occupation, arrived in Latvia and enjoyed many privileges. Firstly, they had the privilege of not learning the language of the land and people they had come to, but of speaking only Russian. My country has enacted one of the most generous naturalisation laws in Europe, precisely in order to meet those people halfway. Over the ten-year period that this law has been in force, approximately 50% of non-citizens have acquired citizenship rights. When a survey was conducted recently, however, in late 2008, among people who had not become naturalised, 74% did not wish to obtain Latvian citizenship. Secondly, only one third of non-citizens has made use of the right to register as Latvian citizens children born after Latvia regained its independence - just one third. Why that is, I do not know. Mrs Ždanoka, who was elected from Latvia and represents Latvian citizens of Russian origin, makes no secret of the fact that after obtaining voting rights for non-citizens, the next step would be to call for Russian to be given the status of a second state or official language. What does that mean? Firstly, it means the retention of privileged status for people who came to Latvia from Russia, and secondly, it would be the signing of a [death] sentence for the Latvian language and culture since, behind the Russian speakers, there are 140 million more in Russia, with increasing nationalistic ambitions. For the Latvian language, it is not possible, as small as we are, as few in number as we are. Finally, we joined the European Union not in order to retain the divided society created by the Soviet occupation, but in order to overcome it and to retain our own identity. Thank you.
on behalf of the PSE Group. - Mr President, Commissioner Barrot's response was very disappointing. I would have expected a more positive response from him, despite the legal constraints that he operates under. I thought he might have said that he would do what he could to encourage change in Latvia in the spirit of the European Union's principle of diversity.
I am from Ireland; I speak English. English is my mother tongue, but I am not English: I am Irish. The reality is that the European Union is made up of many states. Virtually all our states have minorities and majorities who have histories relating to being part of an empire or to being an empire or a colony. We have had to deal with that.
If I moved to Latvia and lived and worked there for a while, I would be able to vote in local elections. However, there are hundreds of thousands of people in Latvia who were born in Latvia but who cannot vote in local elections. That is an injustice, but - I would tell Mr Pīks - it is also self-destructive because, in order to overcome the difficulties and the fears, we must make all of our people welcome in our states. We must encourage them to participate politically. Enabling people to vote in local elections would enable them to feel part of their community and part of the management of their own local communities and would help, as I say, to overcome barriers.
One of the largest migrant communities in Ireland is British. They can all vote in local elections in Ireland. They cannot all vote in national elections because they do not all hold Irish citizenship, but they all vote in Irish local elections and make a very important contribution to Irish political life. So I would appeal to those in this House who are from Latvia - and indeed from any other of our Member States that have minority, or even majority, problems - to bear in mind that, in order to overcome these difficulties and to overcome fear, we have to make people welcome and incorporate them into our political process, not keep them out of it.
on behalf of the ALDE Group. - Mr President, first of all it must be remembered that after 1945, as the British, French, Belgians and Dutch streamed out of their colonies, the Russians started to stream into them. Also in 1949, when the Geneva Convention prohibited settling civilians in occupied territories, the Russification of Latvia was intensified, and a flow of two million immigrants was organised by the Soviet authorities.
It can therefore be said that, when the Republic of Latvia regained its independence in 1991, the Soviet-era newcomers were in Latvia illegally. So the Russians today are being granted citizenship via naturalisation as a humanitarian act by the Latvian Government, and not as a right.
According to the Charter of the United Nations, normally citizenship laws belong to a country's internal affairs and no other countries can meddle with them, not even the UN itself. Therefore, the position of the Latvian authorities with regard to the possibility of granting voting rights to non-citizens is firm and unchanged: the right to vote is an integral part of citizenship.
Such a position is also in line with international law and practice. At the same time, Latvia, with considerable financial help from other countries - with the exception of Russia - has made significant efforts to facilitate the naturalisation process and integration of non-citizens in Latvia, bringing the percentage of non-citizens down to 16% at the end of 2008.
Our aim is to ensure that all inhabitants of Latvia can apply for citizenship and enjoy their rights fully and effectively. Latvia aims to have citizens with full rights, instead of having non-citizens with many rights.
I understand that this position of Latvia contradicts the policy published in the Russian Diplomatic Herald by Mr Karaganov in 1992, as well as his supporters here in the European Parliament, but we will never give up protecting our country against these disinformation campaigns.
Commissioner, ladies and gentlemen, Latvia's liberal law has allowed anyone to testify to their loyalty to the Latvian state and Western democratic values. As a result, since 1993, the number of non-citizens has fallen by 59%. The majority of Latvia's businesses belong to Russian entrepreneurs. These are arguments that permit us to reject the complaints against the Latvian state. Additionally, it is worth pointing out the fact that there are people living in Latvia who, as members of the Interfront group, fought against Latvia's independence, called for the preservation of the evil empire that was the USSR, still deny the fact of Latvia's occupation, still excuse Soviet totalitarian crimes in the Baltic states, and voted against Latvia's membership of the European Union and NATO. It is possible that these convictions on their part are a significant obstacle to any wish to acquire Latvian citizenship. Let us not therefore prevent them from living in their world of past values!
on behalf of the Verts/ALE Group. - Mr President, we are discussing the Latvian case precisely because it is unique. The Latvian non-citizens are not nationals of any state and they have no right to participate in any elections. All adult bearers of the status of non-citizens of Latvia were permanent residents of the country in the early 1990s. The last time they had the opportunity to enjoy voting rights was 19 years ago, i.e. in March 1990, when the Supreme Council of Latvia was elected. One and a half years later, the very same Supreme Council deprived one third of its own voters of their voting rights. This is a unique case in parliamentary history.
The Commissioner spoke only of the integration of non-citizens into society and their naturalisation. However, such an approach puts things into reverse order: non-citizens are already a part of society - 32% were born locally - and for many, the procedure of applying for citizenship of their own country is humiliating and they do not go through naturalisation on principle.
For the Latvian political elite, depriving this essential part of the minority population of their basic rights is an instrument for preserving power. They are using the old method of divide and rule and, therefore, action on behalf of Latvia's non-citizens must be taken by the European Union.
I am convinced that fundamental values of the EU, such as non-discrimination on the grounds of ethnic origin and participatory democracy, must take precedence over national competences.
Mr President, we have heard in this debate how Latvia's democracy, independence and all the decent norms of society were crushed by the two criminal dictators of the last century. Latvia was invaded by Stalin, then by Hitler, and then by Stalin again. The Latvian population was then subjected to imprisonment, deportations and executions. Stalin then imported not only Russian speakers, but Ukrainian speakers and Belarussian speakers.
All of us, including Mrs Ždanoka, would condemn Stalin and his works today, but what do we do about it, Commissioner? Would you now publicly affirm, not only that you have no juridical right to make an intervention, but that all Member States of the Union should respect their full legal requirements as far as electoral law is concerned? I think that is important, not just for Latvia, but for all our countries.
Surely the answer is that if you feel strongly about this, like those many Russian-speaking Latvians who have taken citizenship, you should take the citizenship of the country of which you are proud, where you were born and where you live. Do not reject it. Do not ask for privileges if you do not want to play your part. You can take citizenship.
There was a Palestinian exile who took Latvian citizenship. If he could learn the language, I am sure that those Russian-speaking Latvians can do the same. Of course we are reminded that the great majority have taken citizenship. If you are part of a country, I think you have rights and duties.
(HU) I wish to congratulate Alexandra Dobolyi and her fellow authors. This is one of the most serious human rights issues in the European Union today. I understand all the historical injuries of our Latvian friends, since they were subjected to terrible assimilation during the Stalinist Soviet era. I am well acquainted with the practice, but nothing can justify historical revenge. I would advise my Latvian friends to follow the example of Finland, which was oppressed by Sweden for centuries, and yet Finland never took revenge on Swedish-speaking Finnish citizens. It is impossible either to deport or to assimilate several hundred thousand people, and so they must be given their EU rights. I am very much saddened by Commissioner Barrot's words, because instead of the EU giving a clear sign that the situation is untenable and contrary to fundamental EU values, Mr Barrot throws up his hands and says that the European Union can do nothing. Well, that is quite sad. A historical compromise must be found between the Latvian majority and the Russian minority. This is the only solution, there is no other. Thank you for your attention.
(LV) Ladies and gentlemen, last autumn I put a written question to Commissioner Ferrero-Waldner, expressing fears that the privilege given by Russia to non-citizens from Latvia and Estonia of entering Russia without visas had had a negative effect on their desire to become citizens. Mrs Ferrero-Waldner agreed with me, but today certain members - authors of questions - are displaying a total lack of understanding of Latvia's situation. If we add yet further to the rights of non-citizens, and include the right to vote in local elections, the number of non-citizens, which has halved since 1995, will, in all probability, not fall any more. Latvia's citizenship law is one of the most generous in Europe. Any non-citizen can acquire full rights, including the right to vote, by becoming a citizen. Latvia's non-citizens have come about as the direct result of the 50-year-long Soviet occupation. Certain political forces, which support the Kremlin's so-called compatriot protection policy, are still manoeuvring, through these people, for an increase in their own political capital. Thank you.
(LV) Mr President, Commissioner, the extent to which this debate interests the authors of the question can be seen from the fact that not one of them is in the Chamber any more, and so they will not have heard what Inese Vaidere has just said - that Russia's real visa policy was a weapon it used not to foster the naturalisation process in Latvia, but to achieve quite the opposite. Unfortunately, public opinion surveys confirm that the majority of these people will never become Latvian patriots, but the majority of them are already patriots of another country. If they were to obtain power in local government, the next step would be, of course, demands for autonomy and for official status for their language. We can already see what the next steps could be, as shown by the development of the long-term situation in such places as Abkhazia and Southern Ossetia - Russian passports would be handed out in these self-governing areas. Thank you.
(LT) Under normal circumstances, it would be possible to propose that permanent residents participate in local council elections, but we know all too well that the majority of Latvia's non-citizens could hardly be described as having arrived in the country under normal circumstances. Their arrival is a direct consequence of the occupation of Latvia implemented by the Soviet Union. It is also the result of the Russification process carried out over five decades, violating the norms of international law. We all have the right to choose - to be citizens or to be loyal to our state, do we not? However, every choice also has its consequences and for that reason we can only blame ourselves, not the state which granted that freedom of choice.
(SV) What are the consequences for the Latvian people of fifty years of Soviet occupation? Why does a large proportion of the Russian-speaking population not want to apply for citizenship? What is Russia's part in all this? Latvia needs our support, not our condemnation, in order to be able to encourage its non-citizens to apply for citizenship. To Mr Tabajdi, I would like to ask this question: why would Finland want revenge on Sweden and what does that have to do with this issue?
(DE) Mr President, Commissioner, ladies and gentlemen, it is normal for people in Europe to undergo compulsory schooling. This involves becoming familiar with the customs and the culture of the country in which you live, so that you are able to live there. Compulsory schooling involves learning the language of the country and possibly other languages. It also forms the basis for vocational training and shows how the culture of the country has developed and where it is heading. In addition, students learn about history. Compulsory schooling, as we understand it, helps people to live together in harmony. If you live in a country, it is clear that you must also be able to understand the language of the country. This is the purpose served by a good compulsory schooling system. Against this background, I would like to say that many of the problems in Europe could be solved by the efficient provision of compulsory schooling for all the residents of a country.
Mr President, I have listened carefully to both sides.
It is very difficult, in this context, for the Commission to take over from the Latvian State to deal with this problem. All I can do in this situation is encourage them to undertake an internal dialogue, which I think would be desirable. Unfortunately, that is all I can say.
The debate is closed.